Mr. Justice Waterman delivered the opinion op the , Court. This was an action begun before a justice of the peace to recover upon two orders given for the premium upon a policy of life insurance. There was a judgment for the plaintiff for $200. The defendant appeals. As the bill of exceptions does not show that it contains all the evidence, we can not examine into the merits of the finding of the court below. Appellant asked for a new trial upon the ground of newly discovered evidence. As there had already been two trials, it is a little singular that this newly discovered evidence ivas not found until after the termination of the second hearing. The newly discovered evidence is merely cumulative, and would not be conclusive; the court, therefore, properly refused to set aside the finding and grant a new trial. Laird v. Warren, 92 Ill. 204. The judgment of the Circuit Court is affirmed.